Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed April 14, 2021, has been entered in the application. Claims 1-10 are pending. 

Claim Rejections - 35 USC § 112
Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 3, line 2, the relationship intended by the use of “matches” is confusing, to the extent that the correlation or other (unclaimed) relationship between the movement of one element and the shape of another is not clear from this recitation.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 5, 7-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiener et al. (US 2013/0284401, cited by applicant). Kiener et al. teach a front air management system for a vehicle comprising a plurality of flaps (2, 3, 4, 5, 6, 7) each provided with a pivot pin (109) for pivoting, a support (22, 23, 24, 25, 26, 27) provided with bearings (110) for receiving the respective pins and a closing element (98) which closes the bearing regions (110) from a rear side, a control device (68) for controlling the flap movement from open to closed, each flap comprising an actuating finger (99, 100, 101, 102, 103, 104), the fingers parallel with the pivot pins, the motion of the fingers integral in motion with at least one rod (111, 112) controlled by the control device, the closing element (98) forming a guide for the rod (111, 112), the closing element sliding upwards and downwards (under control of 68 through connection element 79) with respect to the carrying frame and by dint of connection to the rod (111, 112) guiding the rod, the closing element forming a closing wall (e.g., rear and forward faces of 98) which close the bearing regions from a rear side, the closing wall including retaining means (snap connections at 111) for holding the closing element to the remainder of the structure including the frame, at least plural forward-facing ends of the closing element shaped to form the retaining means.

Allowable Subject Matter
Claims 3 and 4, as understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. In the instance that applicant amends claims 3 and 4 in such a manner as to make a prior art rejection appropriate, it should be reasonably clear that these claims would not still be deemed allowable.
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Initially, applicant’s amendments to the abstract and specification are acknowledged with appreciation. As regards the rejections under 35 USC §112, note that claim 3 remains rejected (and claim 4 as well, due to its dependency) for the reasons set forth above, which are essentially the reasons advanced in the first office action. 
As regards the application of the reference to Eliasek, the examiner agrees that Eliasek does not anticipate the claims as now set forth. 
Applicant asserts that the reference to Kiener et al. does not meet the limitations of claim 1 as amended. The examiner disagrees: Kiener et al. teach a front air management system for a vehicle comprising a plurality of flaps (elements 2, 3, 4, 5, 6, 7) each provided with a pivot pin (element 109) for pivoting, a support (elements 22, 23, 24, 25, 26, 27) provided with bearings (element 110) for receiving the respective pins and a closing element (element 98) which closes the bearing regions (element 110) from a rear side, a control device (element 68) for controlling the flap movement from open to closed, each flap comprising an actuating finger (elements 99, 100, 101, 102, 103, 104), the fingers parallel with the pivot pins, the motion of the fingers integral in motion with at least one rod (elements 111, 112) controlled by the control device, the closing element (98) forming a guide for the rod (elements 111, 112), the closing element sliding upwards and downwards (under control of 68 through connection element 79) with respect to the carrying frame and by dint of connection to the rod (elements 111, 112) guiding the rod, the closing element forming a closing wall (e.g., rear and forward faces of 98) which close the bearing regions from a rear side, the closing wall including retaining means (snap connections at 111) for holding the closing element to the remainder of the structure including the frame, at least plural forward-facing ends of the closing element shaped to form the retaining means.
Applicant’s arguments concerning the relationship defined by the term “integral”, however the commonly accepted definition of the term is that which is used, absent a special definition being positively disclosed in the application as originally filed. The term defines that which is essential to completeness (e.g., constituent) and/or formed as a 
As regards reading unclaimed limitations from the specification into the claims
From MPEP 2111:
"During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from 'reading limitations of the specification into a claim,' to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." The court found that applicant was advocating the latter, (i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997)."

Applicant should consider that it is very well established that limitations not appearing in the claims cannot be relied upon for patentability. See In re Self, 671 F.2d 1344, 1348 (CCPA 1982). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616